No. 95-1343



Derrick Merritt Bey; Darryl               *
C. Merritt Bey,                           *
                                          *
              Plaintiffs - Appellants,*
                                          *
     v.                                   *       Appeal from the United
                                          *       States District Court for
Paul Delo; Ronald Roper; Gregory *          the Eastern District of
Wilson; Larry Youngman; Ray               *       Missouri.
Pogue; Fred Johnson; Linda      *
Wilkson; Lonnie Salts; Robert A. *                 [UNPUBLISHED]
Cole; Brian O'Connel; Unknown     *
Dunn ("John Doe #1"); John                *
Doe #2,                                   *
                                          *
              Defendants - Appellees. *




                   Submitted:    September 10, 1996

                       Filed:    September 23, 1996


Before MAGILL, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD, Circuit
     Judges.


PER CURIAM.


     Appellants Derrick Merritt Bey and Darryl Merritt Bey, brothers and
fellow inmates at the Potosi Correctional Center in Missouri, appeal the
district   court's1   order   granting   summary   judgment   to   various   prison
officials in this 42 U.S.C. § 1983 action.      In light of this Court's recent
opinion in Wycoff v. Nichols, No. 95-1117, 1996 WL 498904 (8th Cir. Sept.
5, 1996), the Beys' procedural due process claim is without merit.            After
careful




     1
      The HONORABLE DAVID D. NOCE, United States Magistrate Judge
for the Eastern District of Missouri, to whom the case was
submitted by consent of the parties.
review of the materials submitted to us by the parties, we conclude that
the district court committed no error in disposing of the Beys' remaining
grounds for relief.    Because an opinion would lack precedential value, we
summarily affirm.     See 8th Cir. R. 47B.


     A true copy.


           Attest.


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.